Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the response to the Restriction Requirement filed 12/15/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 9 recites secondary enclosures that are at least partially surrounded by the outer enclosure when in a folded state.
The Office agrees the art of record fails to teach or suggest this feature.
Election/Restrictions

species A  in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/15/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publictaion Number 2009/0192535 (KASIC, II)
Regarding claims 1, 8 KASIC discloses as shown in Figures 5a-5C, a capsule to be ingested by a subject, the capsule comprises: an outer enclosure (encapsulation layer 500, see paragraph [0080]) configured to dissolve in gastric juice; a secondary enclosure (membrane 10, see paragraph [0082]) that is permeable for gastric juice; see paragraphs [0081], [0082]; is at least partially surrounded by the outer enclosure when in a folded state;  see Figures 5B, 5C; and has a fully expanded volume; and an expandable polymer element (self-expanding components 300, see paragraph [0080]) that is surrounded by the secondary enclosure; wherein a fully expanded volume of the expandable polymer element exceeds the fully expanded volume of the secondary enclosure, wherein the secondary enclosure, when in an expanded state, is configured to be stuck in an antrum region of the subject until an expiration of the first period of time. See paragraphs [0081], [0082] 
Regarding claim 2, KASIC discloses the secondary enclosure is configured to at least partially self-disintegrate after a first period of time in gastric juice. See paragraphs [00081], [0082].
Regarding claim 3, KASIC discloses wherein the secondary enclosure is configured to withstand gastric juice until exiting the stomach (membrane form partially of material 620 which does not dissolve in the stomach, see paragraph [0081]).

Regarding claim 5,  KASIC discloses wherein the secondary enclosure comprises multiple apertures with shapes and sizes that prevents exit of the at least one of the dry granules, pellets, powders, micro tablets, mini tablets, and compressed element (paragraph [0081] discloses “an opening in the membrane becomes large enough to release the self-expanding components” which necessarily means an opening which began at shape and size that prevents exit of the pellets). 
Regarding claim 6,  KASIC discloses wherein the secondary enclosure is hydrophilic (polyurethane). See paragraph [0048].
Regarding claim 7,  KASIC discloses wherein the secondary enclosure comprises at least two sections.  See paragraph [0081].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771